Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 11/7/22 has been entered. Claims 1-2 have been amended.  Claims 1-4 remain pending in the application.
Response to Arguments
Applicant’s arguments regarding the objection the specification (see Remarks filed 11/7/22, Page 5) are found persuasive and the objection the specification is hereby withdrawn.
Applicant’s arguments regarding the interpretation of “link mechanism” as invoking 35 U.S.C. §112(f) are not found persuasive.  Specifically, Applicant argues the amendments made regarding the “link mechanism” limitation are such that “link mechanism” should not invoke 35 U.S.C. §112(f) (see Remarks filed 11/7/22, Pages 5-6).  The Examiner does not find this argument persuasive because “link mechanism” currently must be interpreted as invoking 112(f) based on the three-prong test described in MPEP § 2181, subsection I.  Specifically, “link mechanism” contains the generic placeholder “mechanism”; “mechanism” is modified by the functional language “configured to operate the variable vane”; and “mechanism” is not modified by sufficient structure, material, or acts for performing the claimed function.  The Examiner suggests amending “link mechanism” to simply be “link” in order to overcome the 112(f) interpretation.
With regards to the 35 U.S.C. §103 rejection of claim 1 as being unpatentable over Castan et al. (U.S. 2011/0110767) in view of Honold et al. (U.S. 6,250,145), Applicant appears to argue “the alleged combination of references would not teach or suggest…wherein the control unit determines that an abnormality has occurred in the link mechanism of the turbocharger when an operating time of the internal combustion engine in a predetermined operating region exceeds an upper limit value of the operating time and a differential pressure between a target boost pressure determined according to an operating state of the internal combustion engine and an actual boost pressure exceeds an upper limit value of the differential pressure” (see Remarks filed 11/7/22, Pages 6-7).
The Examiner does not find this argument persuasive.  Honold teaches determining that an abnormality has occurred by using the flow chart identified in the Figure (see Figure, Col. 5, Lines 57-58 - “The precise localizing of the faulty component takes place in blocks 4 and 5.” (detailed description of blocks 4 and 5 is at Col. 5, Line 59 - Col. 6, Line 8)).  As shown in the Figure, steps 4-5 take place after steps 1-2.  In step 1, the operating mode of the engine is determined (as described in Col. 4, Lines 46-52), and in step 2 “the actual values of a main quantity or of several main quantities are measured” and this occurs “as a function of the signal representing the operating mode” of step 1 (Col. 4, Lines 53-57).  Therefore, in order for step 2 to take place, the operating mode of the engine must have existed for a non-zero amount of time in order for it (the operating mode) to be determined and then provide the function of later measured values.  This required non-zero amount of time is a type of upper limit value of operating time which must be exceeded in order for the subsequent abnormality determination steps 4-5 to be carried out.  Therefore, Honold teaches an abnormality has occurred when an operating time of the internal combustion engine in a predetermined operating region exceeds an upper limit value of the operating time.  
Honold also teaches determining a differential pressure (see step 3 of Figure and Col. 5, Lines 21-56) between a target boost pressure (Col. 5, Lines 20-21 - “The desired value “desired”, which corresponds to the main quantity…” (main quantity is described as supercharging pressure in Col. 4, Lines 57-59)), which is determined according to an operating state of the engine (see Col. 5, Lines 20-24 and Col. 4, Lines 46-59 (Col. 5, Lines 20-21 describes the desired value corresponds to the main quality, and Col. 4, Lines 53-55 describes that the main quantity is a function of the operating mode)), and an actual boost pressure (P2, supercharging pressure - Col. 4, Lines 58-59 (a type of actual boos pressure as described in 61-62 - “…supercharging pressure P2 is measured…”)).  This differential pressure is compared to an upper limit value of the differential pressure (Col. 5, Lines 32-36 - “…If the amount of the difference between the desired value and the actual value ‘desired-actual’ is larger than the given tolerance value ‘tol’, a fault exists…”), and if the upper limit value (tol) is exceeded then the abnormality determination of steps 4-5 is carried out (see Figure at step 3).  Therefore, Honold teaches an abnormality has occurred when a differential pressure between a target boost pressure determined according to an operating state of the internal combustion engine and an actual boost pressure exceeds an upper limit value of the differential pressure.
With regards to the 35 U.S.C. §103 rejection of claim 1 as being unpatentable over Castan et al. (U.S. 2011/0110767) in view of Honold et al. (U.S. 6,250,145), Applicant appears to argue “the references would not have been combined as alleged” because the references are unrelated (see Remarks filed 11/7/22, Pages 6-7).  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Castan and Honold are both related to variable geometry turbochargers (Castan - Para 13; Honold - Title) and are therefore related to both each other and the instant application.
With regards to the 35 U.S.C. §103 rejection of claim 1 as being unpatentable over Castan et al. (U.S. 2011/0110767) in view of Honold et al. (U.S. 6,250,145), Applicant appears to argue “the references would not have been combined as alleged” because the combination is based on impermissible hindsight (see Remarks filed 11/7/22, Pages 6-7).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to the 35 U.S.C. §103 rejection of claim 1 as being unpatentable over Castan et al. (U.S. 2011/0110767) in view of Honold et al. (U.S. 6,250,145), Applicant appears to argue “the references would not have been combined as alleged” because there is not motivation to combine (see Remarks filed 11/7/22, Pages 6-7).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person having ordinary skill in the art would have recognized the teachings of Honold could have been applied to the device of Castan because Honold determines abnormality in assemblies or components of variable geometry turbocharges (Honold; Col. 1, Lines 12-14), the assemblies/components having influence on the engine air supply and can be detected (Honold; Col. 5, Lines 62-63 and Col. 6, Lines 13-20).  Castan teaches that each of the elements of the link mechanism (Castan; 255/260/270/280) are specific components of a variable geometry exhaust gas turbocharger (Castan; 120) which have an influence on engine air supply (Castan; see Fig. 2, Para 16, and Para 22-23 - “…a movement of the vanes 210, flow is altered (e.g., pressure, Velocity, flow rate). Alteration of flow, in turn, can affect turbocharger performance and hence engine performance. Thus, Vanes 210 can be adjusted to optimize engine performance… the vanes 210 are controlled by a crank mechanism operably connected to the unison ring 230. The crank mechanism includes a control rod 255 operably connected to a control unit 250, a control arm 260 operably connected to an interconnecting sealed shaft 270 and a crank arm 280 operably connected to the sealed shaft 270…”) and which can be detected (Castan; Para 24 - “…a position sensor may be used to sense position of a control component (e.g., control rod 255, control arm 260, sealed shaft 270, crank arm 280, unison ring 230, vane 210, etc…”).  A person having ordinary skill in the art would have been motivated to apply the method of operationally testing an exhaust gas turbocharger of Honold to the exhaust gas turbocharger of Castan (thereby arriving at the claimed invention) for the advantage of being able to determine the operating capability of the turbocharger (Honold; Col. 4, Lines 35-37) and localize a defective component (Honold; Col. 6, Lines 5-8).
Claim Objections
Claim 2 is objected to because “wherein the predetermined operating region which a wear promotion of the link mechanism is determined to be dominant according to a test result” should be   --wherein the predetermined operating region is an operating region in which a wear promotion of the link mechanism is determined to be dominant according to a test result--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“link mechanism” (Claim 1) -- see Fig. 2 and Para 33 - “link mechanism 50”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Castan et al. (U.S. 2011/0110767) in view of Honold et al. (U.S. 6,250,145).
Re claim 1:
Castan discloses a diagnosis device (Para 15 - “…a variable geometry controller 250, which may be operably connected to an engine control unit…” (person having ordinary skill in the art would recognize the engine control unit and variable geometry controller collectively as a type of diagnosis device as Para 24 describes - “…controller 250 optionally includes a position sensor to facilitate control or to ascertain vane position…”)) for an internal combustion engine (110, internal combustion engine - Para 12),
the internal combustion engine (110) including a variable geometry type turbocharger (120, turbocharger - Para 12 (a type of variable geometry turbocharger as described in Para 13)), and the turbocharger (120) including a variable vane (210, vane - Para 16 (a type of variable vane as shown in Fig. 2 and as described in Para 16)), a link mechanism (Para 23 - “…crank mechanism includes a control rod 255 operably connected to a control unit 250, a control arm 260 operably connected to an interconnecting sealed shaft 270 and a crank arm 280 operably connected to the sealed shaft 270…”(person having ordinary skill in the art would recognize elements 255, 260, 270, and 280 collectively as a type of link mechanism as shown in Fig. 2 and as described in Para 23)) connected and configured to operate the variable vane (210)(see Fig. 2 and Para 23), and an actuator (Para 24 - “actuator”) configured to drive the link mechanism (255/260/270/280)(see Fig. 2 and Para 24 - “…an actuator (e.g., a vacuum actuator, electronic actuator, a hydraulic actuator, etc.) to move the control rod 255 where movement of the control rod 255 causes the geometry of the annular flow section to vary (e.g., by movement of the vanes 210)…”), and
the diagnosis device comprising:
a control unit (250, variable geometry controller - Para 15) configured to control an opening degree of the variable vane (210) by controlling the actuator (see Fig. 2 and Para 24).
Castan fails to disclose wherein the control unit determines that an abnormality has occurred in the link mechanism of the turbocharger when an operating time of the internal combustion engine in a predetermined operating region exceeds an upper limit value of the operating time and a differential pressure between a target boost pressure determined according to an operating state of the internal combustion engine and an actual boost pressure exceeds an upper limit value of the differential pressure.
Honold teaches a diagnosis device (Figure; Col. 4, Lines 42-45 (a type of diagnosis device is shown/described)) for an internal combustion engine (Col. 4, Lines 46-47), 
the internal combustion engine including a variable geometry type turbocharger (Col. 1, Lines 13-14 - “an exhaust gas turbocharger with a variable turbine geometry”), and the turbocharger including a variable vane (Col. 4, Line 11 - “guide baffles with rotary blades” (a type of variable vane)),
the diagnosis device comprising: 
a control unit (Col. 4, Lines 43-44 “an engine control system and automatic engine control system”),
wherein the control unit determines that an abnormality has occurred in a specific component of the turbocharger (see Figure and Col. 5, Lines 57-58 - “The precise localizing of the faulty component takes place in blocks 4 and 5.”) when an operating time of the internal combustion engine in a predetermined operating region exceeds an upper limit value of the operating time (see Figure at steps 1-2 and Col. 4, Lines 46-55 (block 2 is described “as a function of the signal representing the operating mode” which is described as being generated in block 1; block 1 is described determining the operating mode of the internal combustion engine; therefore block 2 requires existence of the operating mode occurring for more than zero time which is a type of upper limit value of operating time)) and a differential pressure between a target boost pressure (Col. 5, Lines 20-21 - “The desired value “desired”, which corresponds to the main quantity…” (main quantity is described as supercharging pressure in Col. 4, Lines 57-59)) determined according to an operating state of the internal combustion engine (see Col. 5, Lines 20-24 and Col. 4, Lines 46-59 (Col. 5, Lines 20-21 describes the desired value corresponds to the main quality, and Col. 4, Lines 53-55 describes that the main quantity is a function of the operating mode)) and an actual boost pressure (P2, supercharging pressure - Col. 4, Lines 58-59 (a type of actual boos pressure as described in 61-62 - “…supercharging pressure P2 is measured…”)) exceeds an upper limit value of the differential pressure (Col. 5, Lines 32-36)(see Figure and Col. 5, Line 20 - Col. 6, Line 8 (steps 4-6 and Col. 5, Line 20 - Col. 6, Line 8 describes/shows the determination of abnormality of a specific component being determined, and this determination occurs after, and thereby requires passing steps 1-3 which satisfy operating time in predetermined operating region and differential pressure tests as described above)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that any of the components of the link mechanism of Castan (255/260/270/280) could have been the specific component which Honold determines the abnormality of because Honold describes the specific component being certain assemblies or components of a variable geometry exhaust gas turbocharger (Honold; Col. 1, Lines 12-14) which have an influence on the engine air supply and which can be detected (Honold; Col. 5, Lines 62-63 and Col. 6, Lines 13-20) and Castan teaches that each of the elements of the link mechanism (Castan; 255/260/270/280) are specific components of a variable geometry exhaust gas turbocharger (Castan; 120) which have an influence on engine air supply (Castan; see Fig. 2, Para 16, and Para 22-23 - “…a movement of the vanes 210, flow is altered (e.g., pressure, Velocity, flow rate). Alteration of flow, in turn, can affect turbocharger performance and hence engine performance. Thus, Vanes 210 can be adjusted to optimize engine performance… the vanes 210 are controlled by a crank mechanism operably connected to the unison ring 230. The crank mechanism includes a control rod 255 operably connected to a control unit 250, a control arm 260 operably connected to an interconnecting sealed shaft 270 and a crank arm 280 operably connected to the sealed shaft 270…”) and which can be detected (Castan; Para 24 - “…a position sensor may be used to sense position of a control component (e.g., control rod 255, control arm 260, sealed shaft 270, crank arm 280, unison ring 230, vane 210, etc…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the diagnosis device of Castan after that of Honold (thereby determining the abnormality of the link mechanism of Castan using the diagnosis of Honold) for the advantage of being able to determine the operating capability of the turbocharger (Honold; Col. 4, Lines 35-37) and localize a defective component (Honold; Col. 6, Lines 5-8).
Re claim 4:
Castan/Honold teaches the diagnosis device for the internal combustion engine according to claim 1 (as described above), wherein the link mechanism (Castan; 255/260/270/280) includes a rotation member (Castan; 260, control arm - Para 23 (a type of rotation member as shown in Fig. 2 and as described in Para 23)) and a rotatable lever (Castan; 280, crank arm - Para 23 (a type of rotatable lever as shown in Fig. 2 and as described in Para 23)) engaged to the rotation member (Castan; 260) and coupled to the rotation member (Castan; 260)(Castan; see Fig. 2 and Para 23 - element 280 is shown/described engaged with and coupled to element 260 through element 270), and wherein the abnormality of the link mechanism (Castan; 250/260/270/280) is abnormal wear (Honold; see Figure and Col. 5, Line 20 - Col. 6, Line 8 (steps 4-6 and Col. 5, Line 20 - Col. 6, Line 8 describes/shows the determination of abnormality of a specific component, and a specific example is described in Col. 5, Lines 53-54 - “an incorrect position of the guide blades when adjustable preguide baffles are used”; incorrect position of guide blades when used is a type of abnormal wear as “wear” is “the result of wearing or use: diminution or impairment due to use” (“wear.” Merriam-Webster.com. 2022. https://www.merriamwebster.com (3 March 2022)))) at a contact part (Castan; 270, sealed shaft - Para 23 (a type of contact part as shown in Fig. 2))(in the combination of Castan/Honold, the abnormality determination of Honold has been applied to any of the components of Castan’s link mechanism, as described above, including element 270) between the rotation member (Castan; 260) and the lever (Castan; 280)(Castan; see Fig. 2 and Para 23 - element 270 is shown/described between elements 260 and 280).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-3 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach wherein the predetermined operating region is an operating region in which a wear promotion of the link mechanism is determined to be dominant according to a test result as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 2-3.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/14/22